Citation Nr: 1708241	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1993 to November 2002.  He subsequently served in the Wyoming Air National Guard and had a period of active duty from November 2009 to June 2010.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing has been associated with the record.

In April 2015, the Board remanded the case for further development.  The case has since been returned for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain additional VA examinations and opinions that comply with the Board's April 2015 remand directives. Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2015 remand directives, the Board requested that the AOJ afford the Veteran a VA examination to determine the nature and etiology of his claimed headaches, neck pain, and bilateral knee pain.  The examiner was specifically directed to provide a physical examination of the Veteran for the claimed disorders.  In addition, the Board requested that the AOJ refer the Veteran's claims file for a clarifying opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.

In August 2015, the Appeals Management Center (AMC) submitted requests for VA knee, neck, and headache examinations and a VA medical opinion pertaining to the Veteran's obstructive sleep apnea.  The request included an address in Upper Marlboro, Maryland, but a review of the record clearly indicates that the Veteran resided in Cheyenne, Wyoming.  In August 2015 correspondence, the Veteran's representative noted that the Veteran's correct address was in Cheyenne, Wyoming, and that he did not move to Maryland or know why his address was listed as such.  The representative requested that the VA examinations be rescheduled and notice be mailed to the Veteran at the correct address.

In September 2015 correspondence, the RO notified the Veteran that the Washington VA Medical Center reported that the Veteran failed to schedule an appointment for VA examinations concerning his appeal.  He was informed that he had 30 days to inform the RO of his correct contact information.  Thereafter, in September 2015 correspondence, the Veteran's representative responded that the Veteran was not notified of the dates of the scheduled VA examinations, that he was ready and willing to report for his examinations, and that he requested that the examinations be rescheduled.  

In October 2015 VA medical opinions, the examiner noted that she had reviewed the available records using the Acceptable Clinical Evidence (ACE) process without in-person or video telehealth examination of the Veteran because the existing medical evidence provided sufficient information on which to prepare the report and such an examination would likely provide no additional relevant evidence.  She provided VA opinions related to the Veteran's obstructive sleep apnea, neck, bilateral knees, and headaches.

In a February 2016 statement, the Veteran reported that he misunderstood the dates of his scheduled VA examinations.  He stated that he was unable to reschedule the examinations after repeated attempts.  He also indicated that he was willing and able to report to any appointments and requested that his VA examination be rescheduled.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the Veteran's VA knee, neck, and headache examinations should be rescheduled.

The Board also finds that an additional VA medical opinion is necessary to determine the nature and etiology of the Veteran's obstructive sleep apnea.  In the April 2015 remand, the Board directed the examiner to address whether sleep apnea clearly and unmistakably preexisted the Veteran's period of active duty service from November 2009 to June 2010.  If so, the examiner was requested to state whether there was an increase in the severity of the preexisting sleep apnea during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

In her October 2015 VA medical opinion, the VA examiner was not completely responsive to the remand directives.  She reviewed additional evidence and noted that an August 2009 treatment note indicated that the Veteran was diagnosed with organic insomnia and that the possibility of sleep apnea was discussed.  The VA examiner stated that this report indicated that the Veteran's sleep problems existed prior to service (EPTS), but she noted that difficulty falling and staying asleep were not typical of obstructive sleep apnea and were more so indicative of insomnia.  She also noted that a line of duty status report indicated that the Veteran's obstructive sleep apnea EPTS and was aggravated during service.  The VA examiner stated, "So again it is deemed to have EPTS.  However, it is unclear how [obstructive sleep apnea] could be 'aggravated beyond a natural progression' by service in the absence of trauma to the respiratory tract and/or associated structures."  She also suggested that the line of duty report was signed by a non-medical officer and indicated that it was unclear as to the person's qualifications to determine aggravation.  The VA examiner also noted that treatment for obstructive sleep apnea was initiated at the end of the Veteran's last active duty period and his symptoms improved or resolved because his obstructive sleep apnea was noted as "controlled with CPAP" in a November 2011 Duty Limiting Condition Report that found the Veteran medically qualified for worldwide duty with a waiver for obstructive sleep apnea.  Review of the October 2015 VA medical opinion shows the examiner did not adequately provide the requested opinions.  For example, she did not specifically address whether the disorder clearly and unmistakably preexist service.  Therefore, the Board finds that a medical opinion addressing these matters is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck, knees, sleep apnea, and headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also request any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that his sleep apnea began in January 2010 or February 2010 during active duty service. See Board hearing transcript, p. 4.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After a review of the record on appeal, the examiner should address whether sleep apnea clearly and unmistakably preexisted the Veteran's period of active duty service from November 2009 to June 2010.  

If so, he or she should state whether there was an increase in the severity of the preexisting sleep apnea during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that sleep apnea did not clearly and unmistakably preexist this period of active duty service, he or she should state whether it is at least as likely as not that the Veteran has sleep apnea that manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any knee, neck, and headache disorders that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that his neck pain, bilateral knee pain, and headaches began during his period of active duty service from November 2009 to June 2010.  He has also contended that he was recently diagnosed with rheumatoid arthritis or possibly fibromyalgia related to these complaints. See Board hearing transcript, p. 12.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A. After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of knee pain, the examiner should identify all current right and left knee disorders, to include stating whether any of the Veteran's knee symptomatology is related to a diagnosis of fibromyalgia.  In so doing, the examiner should address the prior diagnoses of genu valgus, left knee internal derangement, patellofemoral dysfunction, and degenerative joint disease.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent findings related to such symptomatology.

B. After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of knee pain, the examiner should identify all current neck disorders, to include stating whether any of the Veteran's neck symptomatology is related to a diagnosis of fibromyalgia.  In so doing, the examiner should address a September 2010 CT scan, which showed spondylosis of the cervical spine.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent findings related to such symptomatology.

C. After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of knee pain, the examiner should identify all current disorders related to his complaints of headaches, to include stating whether any of the Veteran's symptomatology is related to a diagnosis of fibromyalgia.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent findings related to such symptomatology.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




